DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Regarding claim 19, in line 9, “the first arm” should be “the second arm”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
claims 1, 19, and 20, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of these claims requires planes defined by end surfaces of the distal ends of first and second bodies to be offset from each other along the longitudinal axis.  On page 8 of the Remarks filed May 10, 2021, Applicant provides an annotated drawing of Figure 1 purporting to show possession of the recited feature.  However, Applicant’s written specification does not call out this feature or otherwise make any reference to the arms of the instrument being of different lengths or distal end surfaces having planes that are offset.  Applicant’s specification does not describe any function such a feature would accomplish, or provide any purpose to the existence of such a feature.  Rather, it appears the claimed feature is incidental to the drawings, particularly as the amount the distal end surface planes are offset by is small and subtle (see Applicant’s annotated Figure 1).  Thus, the drawings, by themselves, do not demonstrate to one of ordinary skill in the art that the inventors actually possessed an instrument with arms having distal end surface planes that are offset from each other.  The claimed feature has not been described with sufficient particularity that one skilled in the art would recognize that Applicant had possession of an invention including the claimed feature at the time of filing.  
Regarding claims 1, 19, and 20, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 7, from which claims 8-10 depends, it is unclear how the first and second arms are related to the handle.  Does each arm comprise a handle and a body?  Is the handle a separate structure from the arms?  Additionally, it appears the ratchet must be coupled to both the first and second arms (claim 1) and the first and second legs (claim 7).  Thus, for the purpose of examination, it is assumed each arm includes a handle leg and a body.  
Regarding claim 10, it is unclear whether the recited first and second links are the same or different from the members of the first and second arms recited in claim 1.  For the purpose of examination, it is assumed they are the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,716,218 (Holmes) in view of U.S. Patent No. 5,297,538 (Daniel) in view of U.S. Patent Application Publication No. 2014/0031828 (Patel).
Regarding claims 1, 7, 16, and 17, Holmes discloses a surgical instrument (10) comprising: a first arm (12) including a first body (34) having opposite proximal (upper portion of 34 without slot 26) and distal (lower portion of 34 with slot 26) ends, the distal end comprising a first end surface (end surface of 34 at which part 40 is attached), the  a second arm (14) including a second body (36) having opposite proximal (upper portion of 36 without slot 28) and distal (lower portion of 36 with slot 28) ends, the distal end of the second body comprising a second end surface (end surface of 36 at which part 42 is attached), the second body defining a slot (28), the second arm comprising a part (42) coupled to the distal end of the second body (see Fig. 1), the part of the second arm defining a cavity (46) configured for disposal of the spinal implant, the part of the second arm being sagittally movable relative to the vertebrae (when handles 12 and 14 are compressed or distracted) and selectively fixable relative to the second body (see col. 3, lines 7-18), the first arm having a member (22) being movable within the slot of the second arm and the second arm having a member (20) being movable within the slot of the first arm such that the first end surface defines a first plane (perpendicular to the longitudinal axis of the distal end of the first body, which is coincident with the longitudinal axis of the slot of the first body) and the second end surface defines a plane (perpendicular to the longitudinal axis of the distal end of the second body, which is parallel to the longitudinal axis of the slot of the first body), the members being configured to move the arms to facilitate movement of a first vertebral surface relative to a second vertebral surface (see col. 2, lines 46-55 and Abstract), the planes extending 
Holmes fails to disclose the second plane being offset from the first plane along the longitudinal axis.  However, Daniel discloses a surgical retractor/compressor (1) including first (2) and second (4) arms, distal ends (12) of the arms support gripping parts (14) for facilitating attachment of the surgical instrument and compression/distraction (see Abstract), wherein the end surfaces of the distal ends form planes extending perpendicular to respective longitudinal axes of the arm distal ends, the plane defined by the distal end of the second arm (4) being offset from the plane defined by the distal end of the first arm (2) (see Fig. 1 and col. 2, lines 6-22).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lengths of the first and second arms of Holmes to be different such that end surfaces of their distal ends are offset as suggested by Daniel in order to allow flexibility in how the instrument can be used (see Holmes, col. 2, lines 6-22) to, for example, allow the instrument to attach to implants having different heights.  
Holmes appears to disclose a type of locking mechanism for locking the arms in a desired position (see the bar with nut at the proximal ends of the arms in Figs. 1-3), but fails to disclose a ratchet having a first end coupled to the first arm and a second end connected to the second arm, the ratchet extending at an obtuse angle relative to the longitudinal axis.  However, Patel discloses a surgical instrument includes first and second arms (110/106A and 110/106B), wherein the proximal ends of the arms include a locking mechanism in the form of a ratchet (150) having a first end (end of ratchet 150 claim 7, Patel suggests the first end of the ratchet being coupled directly to a first leg (end of ratchet 150 connected to pawl 174 of end 104 of leg 106A), and the second end of the ratchet being coupled to a second leg (end of ratchet 150 connected to arm portion 106B via end 132).  Regarding claim 16, Patel suggests the first and seconds ends of the ratchet being coupled directly to a handle (106a/106b) such that teeth of the ratchet are engageable with a surface of the handle (teeth 172 of ratchet are engageable with a surface 103/174 of the handle).  Regarding claim 17, Patel suggests the first end of the ratchet being coupled directly to a handle of the first arm (end of ratchet 150 connected to pawl 174 of end 104 of handle 106A), the second end of the ratchet being coupled to a handle of the second arm (end of ratchet 150 connected to arm portion 106B via end 132).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the arms of Holmes to include a ratchet as suggested by Patel in order to allow the handles to be selectively closed together or spread apart to facilitate compression or distraction without the handles accidentally moving in an unintended direction (see Patel, Abstract and paragraph [0002]), and because such a modification merely involves a simple substitution of one known arm locking mechanism for another known arm locking mechanism without any unpredictable results.  
claim 2, Holmes discloses wherein the part of the first arm is rotatable relative to the distal end of the first arm (see col. 2, lines 56-57).
Regarding claim 3, Holmes discloses wherein cavity of the first arm includes a transverse opening for disposal of a spinal rod of the spinal implant (see Fig. 3; first arm defines a longitudinal axis along the length of the device 10 in Fig. 3, and a U-shaped opening in part 40 is transverse to this longitudinal axis.  Additionally, claim 3 states the opening can be configured for disposal of a spinal rod).
Regarding claim 4, Holmes discloses wherein the part of the first arm includes a capture element (40) having a surface engageable with a bone fastener of the spinal implant, the bone fastener being connected to the spinal rod (lateral surface of element 40 can engage a fastener positioned on the spinal rod).
Regarding claim 5, Holmes discloses wherein the part of the first arm is self-locking in a selected orientation relative to the first arm (see col. 2, line 66 – col. 3, line 18).
Regarding claim 6, Holmes discloses wherein the part of the first arm includes a surface engageable with a first bone fastener of the spinal implant and the part of the second arm includes a surface engageable with a second bone fastener of the spinal implant, the bone fasteners being connected to a spinal rod of the spinal implant (parts 40 and 42 have lateral surfaces that can engage adjacent bone fasteners positioned on the spinal rod).
Regarding claim 7, Holmes discloses wherein the instrument includes a handle having a first leg connected with the proximal end of the first body and a second leg connected with the proximal end of the second body (see marked-up Fig. 2 below).


    PNG
    media_image1.png
    752
    967
    media_image1.png
    Greyscale

Regarding claim 8, Holmes discloses wherein the first leg is rotatable relative to the proximal end of the first body (via Pivot 1, see marked-up Fig. 2 above and Fig. 3) and the second leg is rotatable relative to the proximal end of the second body (via Pivot 2, see marked-up Fig. 2 above and Fig. 3).
Regarding claim 9, Holmes discloses wherein the first leg is spaced apart from the second leg (see Fig. 2, proximal ends of first and second legs are spaced apart).
Regarding claim 10, Holmes discloses wherein the instrument includes a first link (22) having a first end rotatably coupled to the proximal end of the first body and the first leg (at Pivot 1, see marked-up Fig. 2 above) and a second end movably disposed in the slot of the second body (via pin 29), the instrument including a second link (20) having a first end rotatably coupled to the proximal end of the second body and the second leg (via Pivot 2, see marked-up Fig. 2 above) and a second end movably 
Regarding claim 12, Holmes discloses wherein the member of the first arm includes a link (22) having a pivot (29) being movable within the slot (28) of the second arm.
Regarding claim 13, Holmes discloses wherein the link (22) is pivotably connected with a handle (12) of the first arm (at Pivot 1, see marked-up Fig. 2 above; legs are equivalent to handles).
Regarding claim 14, Holmes discloses wherein the member of the second arm includes a link (20) having a pivot (27) being movable within the slot (26) of the first arm.
Regarding claim 15, Holmes discloses wherein the links are pivotably connected (links 22 and 20 are pivotably connected via pin 24).
Regarding claim 16, Holmes discloses wherein the link (20) of the second arm is pivotably connected with a handle (14) of the second arm (at Pivot 2, see marked-up Fig. 2 above; legs are equivalent to handles).
Regarding claim 19, Holmes discloses a surgical instrument (10) comprising: a first arm (12) including a first body (34) extending along a longitudinal axis between opposite proximal (upper portion of 34 without slot 26) and distal (lower portion of 34 with slot 26) ends, the distal end comprising a first end surface (end surface of 34), the first arm including a sagittally movable capture element (40) coupled to the distal end, the capture element defining an opening (44) configured for disposal of a spinal rod (see claim 3) and including a surface (lateral surface of element 40 can engage a fastener positioned on the spinal rod) engageable with a first bone fastener connected  a second arm (14) including a second body (36) extending along a longitudinal axis between opposite proximal (upper portion of 36 without slot 28) and distal (lower portion of 36 with slot 28) ends, the distal end comprising a second end surface (end surface of 36), the second arm including a sagittally movable capture element (42) coupled to the distal end of the second body, the capture element of the second arm defining an opening (46) configured for disposal of the spinal rod (see claim 3) and including a surface (lateral surface of element 42 can engage a fastener positioned on the spinal rod) engageable with a second bone fastener connected to the spinal rod and a second vertebral surface; and a linkage (16) connecting the arms such that the first end surface defines a first plane (perpendicular to the longitudinal axis of the first body) and the second end surface defines a second plane (perpendicular to the longitudinal axis of the distal end of the second body, which is parallel to the longitudinal axis of the first body), the linkage being configured to move the arms to facilitate movement of the first vertebral surface relative to the second vertebral surface (see col. 2, lines 46-55 and Abstract), the planes extending perpendicular to the longitudinal axis (as described earlier, first and second planes are perpendicular to the longitudinal axis of the first body).
Holmes fails to disclose the second plane being offset from the first plane along the longitudinal axis.  However, Daniel discloses a surgical retractor/compressor (1) including first (2) and second (4) arms, distal ends (12) of the arms support gripping parts (14) for facilitating attachment of the surgical instrument and compression/distraction (see Abstract), wherein the end surfaces of the distal ends form planes extending perpendicular to respective longitudinal axes of the arm distal ends, 
Holmes appears to disclose a type of locking mechanism for locking the arms in a desired position (see the bar with nut at the proximal ends of the arms in Figs. 1-3), but fails to disclose a ratchet having a first end coupled to the first arm and a second end connected to the second arm, the ratchet extending at an obtuse angle relative to the longitudinal axis.  However, Patel discloses a surgical instrument includes first and second arms (110/106A and 110/106B), wherein the proximal ends of the arms include a locking mechanism in the form of a ratchet (150) having a first end (end of ratchet 150 connected to pawl 174 of end 104 of arm portion 106A) coupled to the first arm and a second end (end of ratchet 150 connected to arm portion 106B via end 132) connected to the second arm, the ratchet extending at an obtuse angle relative to a longitudinal axis of a body (110) defined in the arm (see Fig. 4; ratchet 150 is at an obtuse angle relative to a longitudinal axis defined by body 110).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the arms of Holmes to include a ratchet as suggested by Patel in order to allow the handles to be selectively closed together or spread apart to facilitate .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Daniel and Patel, and further in view of U.S. Patent Application Publication No. 2009/0105547 (Vayser).
Regarding claim 11, Holmes fails to disclose wherein the distal end of the first body includes a transverse screw and the part of the first arm includes a gear rack engageable with the screw.  However, Vayser discloses an adjustable surgical instrument (see Figs. 6 and 6A), wherein a worm gear mechanism for adjusting the rotational position of a part (55) includes a transverse screw (57) engageable with a gear rack (63) of the part (see paragraph [0037]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute a worm gear mechanism suggested by Vayser for the ratcheting wheel and pawl mechanism of Holmes (see Home, col. 2, line 66 – col. 3, line 6) as such a modification merely involves substituting one known mechanism for self-locking rotational adjustment of a part of a surgical instrument for another known mechanism for self-locking rotational adjustment of a part of a surgical instrument without any unpredictable results.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Daniel and Patel, and further in view of U.S. Patent No. 6,551,316 (Rinner).
claim 17, Holmes discloses wherein the arms (12/14) each include a handle (see marked-up Fig. 2 above, legs are handles), the handles being disposed in a plier configuration (see Fig. 2 and col. 2, lines 46-55). Holmes fails disclose the handles resiliently biased to an open configuration.  However, Rinner discloses a surgical tool (10) that includes handles (16/17), the handles resiliently biased to an open configuration (see col. 2, lines 51-58).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the handles of Holmes to be resiliently biased to an open configuration as suggested by Rinner to prevent against unintended compression of the handles.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of U.S. Patent Application Publication No. 2014/0257312 (Solitario), Daniel, and Patel.
Regarding claim 20, Holmes discloses a spinal implant system comprising: a spinal rod (stabilization rod; see claim 3, Abstract, and col. 1, line 44 – col. 2, line 3); a surgical instrument (10) including first and second arms (12/14) connected via a linkage (16), the first arm including a first body (34) extending along a longitudinal axis between opposite proximal (upper portion of 34 without slot 26) and distal (lower portion of 34 with slot 26) ends, the distal end comprising a first end surface (end surface of 34), the first arm including a sagittally movable capture element (40), the second arm (14) comprising a second body (36), the second body including opposite proximal (upper portion of 36 without slot 28) and distal (lower portion of 36 with slot 28) ends, the distal end comprising a second end surface (end surface of 36), the second arm including a sagittally movable capture element (42), the capture elements each defining an opening 
Holmes fails to disclose the first and second fasteners comprising receivers configured for disposal of a spinal rod and shafts engageable with vertebral surfaces.  However, Solitario discloses a surgical tool (20) that can compress first and second fasteners (34/36) along a rod (40), each fastener including a shaft (28/30) engageable with vertebrae (see paragraph [0019] and Fig. 1) and comprising receivers configured for disposal of the spinal rod (see paragraph [0020] and Fig. 1).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Holmes to include a spinal rod and fasteners with shafts anchorable in bone and receivers for receiving the spinal rod as suggested by Solitario in order to facilitate manipulating vertebrae into a desired position (see Solitario, Abstract and paragraphs [0001]-[0003]).

Holmes appears to disclose a type of locking mechanism for locking the arms in a desired position (see the bar with nut at the proximal ends of the arms in Figs. 1-3), but fails to disclose a ratchet having a first end coupled to the first arm and a second end connected to the second arm, the ratchet extending at an obtuse angle relative to the longitudinal axis.  However, Patel discloses a surgical instrument includes first and second arms (110/106A and 110/106B), wherein the proximal ends of the arms include a locking mechanism in the form of a ratchet (150) having a first end (end of ratchet 150 connected to pawl 174 of end 104 of arm portion 106A) coupled to the first arm and a second end (end of ratchet 150 connected to arm portion 106B via end 132) connected .  
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Additionally, in response to the arguments on pages 7-9 of the Remarks, the examiner agrees that the drawings can be used to provide written description support for claims of an application. However, the drawings must clearly show the feature such that one of ordinary skill in the art would understand that Applicant possessed an invention including the feature at the time of filing of the application. Even if a purpose can be retroactively applied to the feature by attorney argument or an expert declaration, the feature still must be clearly shown at the time of filing of the application, and the distal end surface planes being offset are not clearly shown in the drawings such that one of ordinary skill in the art would understand Applicant possessed an invention including such a feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose surgical instruments that utilize a ratchet for securing handles of the instrument in a desired orientation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773